Case 8:19-cv-00423-WFJ-SPF Document 22 Filed 04/16/19 Page 1 of 2 PageID 580




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


   CHRISTOPHER PARIS and
   OXEBRIDGE QUALITY RESOURCES
   INTERNATIONAL, LLC,

                 Plaintiffs,

   v.                                                             Case No: 8:19-cv-423-T-02SPF

   WILLIAM LEVINSON, LEVINSON
   PRODUCTIVITY SYSTEMS, P.C.,
   MARC TIMOTHY SMITH, GUBERMAN
   PMC, LLC, DARYL GUBERMAN and
   DONALD LABELLLE,


                 Defendants.
                                                  /
                                            ORDER
          Upon due consideration of Plaintiff Marc Timothy Smith’s Motion for Permission

   for Electronic Case Filing (Pacer Submission Access) (Doc. 19), the Court grants the

   motion and directs Plaintiff to contact the Clerk’s office to schedule any necessary training

   and obtain a CM/ECF account (login and password). Plaintiff is cautioned that he must

   comply with the Local Rules of Civil Procedure, and the Administrative Procedures for

   Electronic Filing. The Court directs Plaintiff to review these rules prior to filing any

   document     on   CM/ECF,       which    are       available   on   the   Court’s   website   at

   https://www.flmd.uscourts.gov/.




                                                  1
Case 8:19-cv-00423-WFJ-SPF Document 22 Filed 04/16/19 Page 2 of 2 PageID 581




          Plaintiff’s permission to file electronically will be rescinded at the conclusion of

   this case and his password terminated.

          DONE AND ORDERED at Tampa, Florida, on April 16, 2019.




   COPIES FURNISHED TO:
   Counsel of Record
   Plaintiff, pro se




                                               2
